UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 000-52333 Eco Global Corporation (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-3955577 (I.R.S. Employer Identification No.) 123 Worthington Street, Suite 203 Spring Valley, California91977 (Address of principal executive offices) (800) 743-1824 (Issuer's telephone number) Driver Passport Inc. (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).Yeso No x The number of shares of the registrant’s Common Stock, $0.001 par value per share, outstanding as of June 30, 2009 is 33,622,000. ECO GLOBAL CORPORATION INDEX PART I. Financial Information Page No. Item 1. Financial Statements 1 Balance Sheets at June 30, 2009 (Unaudited) and December 31, 2008 2 Statements of Operations for the Six Months and Three Months Ended June 30, 2009 and 2008 and Cumulative Inception October 12, 2004 (Unaudited) 3 Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 and Cumulative Inception October 12, 2004(Unaudited) 4 Notes to Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 25 Item 3. Quantitative and Qualitative Disclosures About Market Risks 27 Item 4T. Controls and Procedures 27 PART II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 PART I—FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the building industries in general, changes in interest rates,the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. ITEM 1. FINANCIAL STATEMENTS ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 INDEX TO FINANCIAL STATEMENTS (UNAUDITED) Page Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 (Audited) 2 Statements of Operations for the Six and Three Months Ended June 30, 2009 and 2008 and Since Inception (Unaudited) 3 Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 and Since Inception (Unaudited) 4 Notes to Financial Statements (Unaudited) 5 1 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS JUNE 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008 ASSETS JUNE 30, DECEMBER 31, 2009 2008 Current Assets: (UNAUDITED) Cash and cash equivalents $ 96 $ 7,306 Due from related company 89,676 80,018 Total Current Assets 89,772 87,324 Fixed assets, net of depreciation - - Other Assets: Capitalized interest 5,596 637 Patent, net of amortization 2,712,500 2,800,000 Total Other Assets 2,718,096 2,800,637 TOTAL ASSETS $ 2,807,868 $ 2,887,961 LIABILITIES AND STOCKHOLDERS' (DEFICIT) LIABILITIES Current Liabilities: Current portion of notes payable and accrued interest $ 480,766 $ 421,246 Accounts payable and accrued expenses 26,321 19,110 Total Current Liabilities 507,087 440,356 Total Liabilities 507,087 440,356 STOCKHOLDERS' (DEFICIT) Preferred stock, $.001 Par Value; 10,000,000 shares authorized and 0 shares issued and outstanding - - Common stock, $.001 Par Value; 250,000,000 shares authorized, 33,622,000 shares issued and outstanding 33,622 33,622 Additional paid-in capital 3,004,586 3,004,586 Deficits accumulated during the development stage (737,427 ) (590,603 ) Total Stockholders' (Deficit) 2,300,781 2,447,605 TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 2,807,868 $ 2,887,961 The accompanying notes are an integral part of the financial statements. 2 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 WITH CUMULATIVE TOTALS SINCE OCTOBER 12, 2004 (INCEPTION) CUMULATIVE SIX MONTHS ENDED THREE MONTHS ENDED INCEPTION JUNE 30, JUNE 30, OCTOBER 12, 2009 2008 2009 2008 2004 OPERATING REVENUES Revenues $ - $ - $ - $ - $ - OPERATING EXPENSES General and administrative expenses 54,742 13,048 24,751 5,390 701,521 Depreciation, amortization and impairment 87,500 1,096 43,750 548 105,396 Total Operating Expenses 142,242 14,144 68,501 5,938 806,917 LOSS BEFORE OTHER INCOME (EXPENSE) (142,242 ) (14,144 ) (68,501 ) (5,938 ) (806,917 ) OTHER INCOME (EXPENSE) Gain from cancellation of shares for fixed assets - 12,190 Interest expense, net (4,582 ) (7,611 ) (1,778 ) (3,452 ) (47,381 ) Total Other Income (Expense) (4,582 ) (7,611 ) (1,778 ) (3,452 ) (35,191 ) NET LOSS BEFORE PROVISION FOR INCOME TAXES (146,824 ) (21,755 ) (70,279 ) (9,390 ) (842,108 ) Provision for Income Taxes - NET LOSS APPLICABLE TO COMMON SHARES $ (146,824 ) $ (21,755 ) $ (70,279 ) $ (9,390 ) $ (842,108 ) NET LOSS PER BASIC AND DILUTED SHARES $ - $ (0.00 ) $ - $ (0.00 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 33,622,000 29,867,330 33,622,000 29,887,659 29,192,695 The accompanying notes are an integral part of the financial statements. 3 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 WITH CUMULATIVE TOTALS SINCE OCTOBER 12, 2004 (INCEPTION) SIX MONTHS ENDED CUMULATIVE JUNE 30, OCTOBER 12, 2009 2008 2004 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (146,824 ) $ (21,755 ) $ (842,108 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, amortization and impairment 87,500 1,096 105,396 Common stock issued or accrued for consulting services - - 186,500 Gain from cancellation of shares for fixed assets - - (12,190 ) Changes in assets and liabilities (Increase) in other assets (4,959 ) - (5,596 ) Increase (decrease) in accounts payable and and accrued expenses 11,336 (9,101 ) 30,447 Total adjustments 93,877 (8,005 ) 304,557 Net cash (used in) operating activities (52,947 ) (29,760 ) (537,551 ) CASH FLOWS FROM INVESTING ACTIVITIES Advances to related company (9,658 ) - (89,676 ) Acquisitions of fixed assets - - (7,282 ) Software development costs - - (15,000 ) Net cash (used in) investing activities (9,658 ) - (111,958 ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds (payments) of notes payable 55,395 29,760 476,641 Shares issued for cash - - 39,900 Contributed capital - - 2,883 Increase (decrease) in bank overdraft - - - Member equity contributions - - 130,181 Net cash provided by financing activities 55,395 29,760 649,605 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (7,210 ) - 96 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 7,306 - - CASH AND CASH EQUIVALENTS - END OF PERIOD $ 96 $ - $ 96 CASH PAID DURING THE YEAR FOR: Interest expense $ - $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Patent acquired for shares of common stock $ - $ - $ 2,800,000 The accompanying notes are an integral part of the financial statements. 4 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 NOTE 1 ORGANIZATION AND BASIS OF PRESENTATION GENERAL The unaudited financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual statements and notes.Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these financial statements be read in conjunction with the December 31, 2008 10-K and audited financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. Driver Passport, Inc. (the “Driver Passport”) was incorporated on December 7, 2005 to be effective January 1, 2006 as a North Dakota corporation. On January 1, 2006, Driver Passport issued 25,500,000 shares of its common stock in exchange for 100% of the membership interest of Driver Passport, LLC, a North Dakota limited liability company formed on October 12, 2004. On January 2, 2006, Driver Passport, LLC was dissolved. 5 ECO GLOBAL CORPORATION (FORMERLY DRIVER PASSPORT, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION (CONTINUED) Driver Passport is considered a development stage company and has presented numbers since the inception of Driver Passport, LLC which was October 12, 2004. The business combination that took place was essentially a reverse merger whereby the operating company, Driver Passport, LLC was acquired by a shell company, Driver Passport. Driver Passport has treated this as a purchase for accounting purposes. Driver Passport has recognized no revenue since inception. In July of 2007, Driver Passport ceased marketing operations under its former business plan and has since considered other business ventures and as a result, acquired a patent as described below and will now conduct its new business. Driver Passport had impaired the remaining $9,975 of software development costs that remained at June 30, 2007 in the quarter ended September 20, 2007. On
